DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed on 8/20/2021, with respect to objection of claims 2-4 and 6-8 have been fully considered and are persuasive.  The objection of claims 2-4 and 6-8 have been withdrawn. 

Allowable Subject Matter
Claims 1-11 and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a channel prediction method performed by a network entity, the method comprising predicting a radio channel between a transceiver and a connected vehicle, said vehicle comprising at least one antenna, known as "main antenna", dedicated to exchanges of payload data with said transceiver, and at least one other antenna, known as "predictor antenna", placed in front of the main antenna, an estimate of the radio channel at a current position of the predictor antenna making it possible to predict the radio channel that the main antenna will be dealing with when the main antenna reaches the current position of the predictor antenna, the predicting comprising selecting, on the basis of an initial estimate of a speed and of an acceleration of the vehicle, for a given multiplet of channel samples measured at the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/2/2021